DETAILED ACTION
This office action is in response to the amendment filed on June 7, 2022. Claims 1-25 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, 17, 18 and 20-23 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Ely (2015/0059531) in view of Hanspers et al. (2010/0107824) and Chen (2012/0006161). 

In reference to claim 1, Ely discloses a power tool (10) operable in a powered mode and a manual mode (paragraph 1), said power tool comprising: a housing defining a grip portion (12, Figure 1), a motor (30) having a motor drive shaft (not labeled but must obviously be included within the “rotor” otherwise the device would operate as intended, see paragraph 25), a drive assembly (32) coupled to the motor drive shaft and driven by the motor (Figure 2), an output assembly (formed from 38 and 16) coupled to the drive assembly and having an output member (16, Figure 2) that receives torque from the drive assembly, causing the output member to rotate about an axis (16a), but lacks, a transducer assembly disposed between the grip portion and the output assembly to measure the amount of torque applied through the output member when the motor is activated, an electronic processor that is electrically connected to the transducer assembly and the motor, wherein in response to the amount of torque applied through the output member as measured by the transducer assembly reaching a predetermined torque threshold when the motor is activated, the electronic processor deactivates the motor, at which point the transducer assembly then measures the amount of torque through the output member while the motor is deactivated and the power tool is manually rotated about the axis. However, Hanspers et al. teach that it is old and well known in the art at the time the invention was made to provide a power wrench (Figure 1) having a transducer assembly (33) disposed between a grip portion (11) and an output assembly (13) to measure an amount of torque applied through the output member when a motor (12) is activated (paragraph 14), an electronic processor (i.e. “electronic control means”, paragraph 14) that is electrically connected to the transducer assembly and the motor (paragraph 14), wherein in response to the amount of torque applied through the output member as measured by the transducer assembly reaching a predetermined torque threshold when the motor is activated, the electronic processor deactivates the motor (paragraphs 14 and 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wrench, of Ely, with the known technique of providing a wrench having a transducer assembly that measures an amount of torque applied through the output member when a motor is activated and which in response to the amount of torque applied through the output member as measured by the transducer assembly reaching a predetermined torque threshold when the motor is activated, the electronic processor deactivates the motor, as taught by Hanspers et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively stops the driving of the motor upon reaching a predetermined torque thereby preventing any subsequent damage (i.e. stripping) to the workpiece and/or to the motor thus extending the useful life of the device. In addition, Chen teaches that it is old and well known in the art at the time the invention was made to provide a power wrench (10) having a transducer assembly (30) that measures an amount of torque through an output member (122) while a motor is deactivated (because no motor exists in Chen and because the motor in Ely could have already been deactivated, as taught by Hanspers et al.) and the power tool is manually rotated (see paragraph 4 for disclosing “manually applying torque”) with handle (15) about an axis (formed as a vertical axis of 122, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wrench, of Ely, with the known technique of providing a wrench having another transducer assembly that measures an amount of torque through an output member while a motor is deactivated and the power tool is manually rotated, as taught by Chen, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that prevents improper operation of manually applying torque thereby preventing damage or breaking of the threaded fasteners or threaded holes leading to undesired damage to the functionality and operation precision of the machine thus extending the useful life of the device. 
In addition, the examiner believes that claim 1 includes additional limitations that are also met by the combination above. Specifically, the limitation including that after the motor has been deactivated, the transducer assembly will then measure the amount of torque through the output member while the tool is being manually rotated is met by the combination above because the tool, of Ely, can be used in a first powered mode and a second manual mode (see paragraphs 1 and 21 of Ely). Next, the transducer assembly, as taught by Hanspers et al., can measure torque while the motor is activated and then upon reaching a desired torque deactivate the motor (see paragraphs 14 and 18). And, after the motor has been deactivated, the other transducer assembly, as taught by Chen, can then measure the amount of torque through the output member while the tool is being manually rotated (see paragraph 4 for disclosing “manually applying torque” and because no motor is disclosed in Chen, thus the tool must be operated/rotated with a user’s hand in order for the device to work as intended, also see paragraph 24) thereby meeting all of the additional limitations of the claim. 

In reference to claim 2, Ely discloses that the motor drive shaft is rotatable about a first axis (i.e. 12a, paragraph 25), and wherein the axis (16a) about which the power tool is rotated is a second axis perpendicular to the first axis (Figure 1).

In reference to claim 3, Ely discloses that the output assembly includes a ratchet mechanism (24), of which the output member is a component, operated by the drive assembly (Figure 2). 

In reference to claim 7, Hanspers et al. disclose that the transducer assembly (33) is disposed between the motor (12) and the output assembly (13, Figure 1). In addition, Chen also discloses that the transducer assembly (30) is disposed between an output assembly (122) and a handle portion (15, Figures 1 and 2). Thus, when combined with Ely, which houses motor (30) within handle section (12), the transducer assembly (30), of Chen, would also be located between the motor (30 of Ely) and the output assembly (122). 

In reference to claim 8, Ely shows a housing (12) in which the motor is at least partly disposed (Figure 2) and a head (14) in which the output assembly is at least partly received (Figure 2), wherein the drive assembly extends from the housing toward the head (Figure 2).

In reference to claim 9, Chen discloses that the transducer assembly includes a frame (formed from 21, 23 and 20) interconnecting the housing (11) and the head (12, Figures 1 and 2).

In reference to claim 10, Chen shows that the frame is integrally formed with the head when fully assembled (Figure 11). 
In reference to claim 11, Chen shows that the frame includes a beam (upper portion of 23 or upper portion of 20) extending between first (at 20/201) and second (at 21/211) mounts located, respectively, on opposite ends of the beam (Figures 1 and 2). 

In reference to claim 12, Chen shows that the first mount (201) is attached to the housing, and wherein the second mount (211) is attached to the head (Figure 1). 

In reference to claim 13, Chen shows that the beam is a first beam (upper portion of 23), and wherein the frame further includes a second beam (lower portion of 23 located below element 30) extending between the first and second mounts (Figure 2). 

In reference to claim 14, Chen shows that the first beam and the second beam are parallel and offset from each other, thereby defining a gap (i.e. space occupied by element 30) between the first and second beams (Figure 11). 

In reference to claim 17, Chen discloses that the frame includes a beam (23), and wherein the transducer assembly includes a sensor (30) coupled to the beam for detecting strain in response to a bending force applied to the beam (Paragraph 28).

In reference to claim 18, Chen discloses that the sensor is a strain gauge (Paragraph 29). 

In reference to claim 20, Chen discloses a display device (45) to indicate the amount of torque applied through the output member when the power tool is manually rotated about the axis (Paragraph 33). 

In reference to claim 21, Chen discloses that the display device includes a visual indicator (48) to communicate to a user when the applied torque reaches or exceeds a pre-defined torque setting (Paragraph 36).

In reference to claim 22, Chen discloses that the visual indicator flashes in response to the pre-defined torque setting being reached when the power tool is manually rotated about the axis (Paragraph 36).

In reference to claim 23, Chen discloses that the display device includes at least one input device (47) for adjusting the pre-defined torque setting (Paragraph 35). 

Claims 4-6 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Ely (2015/0059531) in view of Hanspers et al. (2010/0107824), Chen (2012/0006161) and Seith (6093128). 

In reference to claim 4, Chen discloses the claimed invention as previously mentioned above, but lacks, the ratchet mechanism including a yoke, and wherein the drive assembly includes a crankshaft for providing an oscillating input to the yoke for intermittently rotating the output member in a first rotational direction about the axis. However, Seith teaches that it is old and well known in the art at the time the invention was made to provide a wrench (300, Figure 8) with a ratchet mechanism (370) that includes a yoke (371), and wherein a drive assembly includes a crankshaft (361) for providing an oscillating input to the yoke for intermittently rotating an output member (373) in a first rotational direction about the axis (Column 8, Lines 45-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ratchet mechanism, of Ely, with the known technique of providing a wrench having a ratchet mechanism including a yoke, and wherein the drive assembly includes a crankshaft for providing an oscillating input to the yoke for intermittently rotating the output member in a first rotational direction about the axis, as taught by Seith, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can run at high speed during low torque output and then run at a low speed and high torque output until the desired final torque level is reached.

In reference to claim 5, Seith discloses that the ratchet mechanism is adjustable (with knob 374) for intermittently rotating the output member in a second rotational direction about the axis in response to the oscillating input provided to the yoke (Column 8, Lines 53-57).

In reference to claim 6, Seith discloses that the output member is rotationally locked by the yoke when the motor is deactivated (because the device is off) and when the power tool is manually rotated about the axis.
Claims 13-15, 24 and 25 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Ely (2015/0059531) in view of Hanspers et al. (2010/0107824), Chen (2012/0006161) and Gharib (2015/0013475). 

In further reference to claims 13 and 14, assuming arguendo that Ely (as modified by Chen) lacks, the beam being formed as a first beam and wherein the frame further includes a second beam and wherein the first beam and the second beam are parallel and offset from each other, thereby defining a gap between the first and second beams than Gharib is hereby used for teaching that it is old and well known in the art to provide a strain measuring device (31) formed as a first beam (34d) and a second beam (34c) and wherein the first beam and the second beam are parallel and offset from each other thereby defining a gap (note; the gap is filled by element 26a) between the first and second beams (Figure 2e). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Ely, with the known technique of providing the first and second parallel and offset beams, as taught by Gharib, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the head to rotate with respect to the transducer while allowing it to be rotationally fixed to the transducer beam when being used. 

In reference to claim 15, Gharib also shows that a drive assembly includes a shaft (26a) disposed between the first and second beams, and within the gap (Paragraph 34 and Figure 2e). 
In reference to claim 24, Ely discloses the claimed invention as previously mentioned above, and further disclose a battery pack for providing power to the motor when activated (see last line in paragraph 26), but lack, the transducer assembly receiving power from the battery pack, when the motor is deactivated, to measure the amount of torque applied through the output member in response to the power tool being manually rotated about the axis. However, Gharib teaches that it is old and well known in the art to provide a battery pack (19) for providing power to a transducer assembly (60a/60b, Paragraph 38), when a motor is deactivated (because no motor is used, Paragraph 28). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Ely, with the known technique of using a battery for supplying power to a transducer, as taught by Gharib, and the results would have been predictable. In this situation, one could provide a more advantageous device having a replaceable/rechargeable power source. 

In reference to claim 25, Gharib also provides a display device (44) that also receives power from the battery pack (because it is part of the electronics unit that is powered from the batter, Paragraph 28), when the motor is deactivated, to indicate the amount of torque applied through the output member in response to the power tool being manually rotated about the axis (Paragraph 28).

Claim 16, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Ely (2015/0059531) in view of Hanspers et al. (2010/0107824), Chen (2012/0006161), Gharib (2015/0013475) and Spata (2012/0297939). 
In reference to claim 16, Ely discloses the claimed invention as previously mentioned above, but lack, the shaft includes a universal joint disposed within the gap. However, Spata teaches that it is old and well known in the art to provide a wrench head having a shaft (17) with a universal joint (at 14 or at 14 and 17) that when combined with Chen would be disposed within the gap (at 17, Figures 1-5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Ely, with the known technique of providing the universal joint, as taught by Spata, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the head to be adjusted into various positions depending on the particular needs of the user. 

Claim 19, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Ely (2015/0059531) in view of Hanspers et al. (2010/0107824), Chen (2012/0006161), Gharib (2015/0013475) and Nakata et al. (2010/0206141) or Berme et al. (2016/0334288).

In reference to claim 19, Ely discloses the claimed invention as previously mentioned above, but lack, the beam is a first beam and the sensor is a first sensor, wherein the frame includes a second beam parallel to the first beam, and wherein the transducer assembly includes a second sensor coupled to the second beam for detecting strain in response to a bending force applied to the second beam. However, Gharib teaches that it is old and well known in the art to provide a strain measuring device (31) formed as a first beam (34d) and a second beam (34c) parallel to the first beam (Figure 2e). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Ely, with the known technique of providing the first and second parallel and offset beams, as taught by Gharib, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the head to rotate with respect to the transducer while allowing it to be rotationally fixed to the transducer beam when being used. In addition, Nakata et al. teach that it is old and well known in the art to provide a strain gauge with first and second sensors which may be attach to “in any manner and at any positions”…of the “surfaces of the strain body” (Paragraph 54). And, Berme et al. also teach that it is old and well known in the art to provide a multiple strain gauges (34) located on first (16) and second (18) beams which are parallel to each other (Figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Ely, with the known technique of providing the first and second parallel and offset beams having first and second sensors, as taught by Nakata et al. or Berme et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more accurately detects and measures the torque/strain being applied to the device during normal operation. 
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that the claims as currently provided include broad limitations with respect to the transducer assembly thereby allowing the rejection above to be made. The examiner recommends further defining the transducer assembly with additional structural limitations in combination with other elements of the tool that would prevent the use of two different transducer assemblies (one operating in a power mode and another being operated in a manual mode) from being made as discussed in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined claim 1 with additional limitations disclosing that after the motor has been deactivated, the transducer assembly will then measure the amount of torque through the output member (while the motor is deactivated) and as the tool is being manually rotated. 
 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723